DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Arguments filed on 02/10/2021. 
Claims 1-5, 7-14 and 16 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Gary V. Martinez et al. (Bioorg Med Chem Lett, 23(7), 2081 -2064, 2013} in view of Venkataramana Rao et al. (Bioorg Med Chem, 2011, 19(21), 6474-8482) are maintained for reasons of record in the previous office action filed on 11/10/2020.
Applicant arguments filed on 02/10/2021 have been fully considered but they are not persuasive. Applicant argues that compounds disclosed by Rao et al. the monovalent CCK4 constructs were significantly less potent than the parental ligand, while multivalent CCK4 constructs were as or more potent than the parental ligand and all of the compounds disclosed reference with Eu-labeled probes are attached to peptides. Applicant also argues that there is no showing of any motivation, teaching or suggestion to combine to have a peptide present in the linker. This arguments are not persuasive, since the compounds are used to screening a patient for colon cancer and not for treating cancer to be a potent compound. Further, the combination of prior art teaches the identical chemical structure (by reacting intermediates as shown, would arrive at instantly claimed contrast agent), the properties applicant discloses and/or claims are necessarily present. This treatment results from In re Spada, which states that, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus since the combination of prior art teaching arrives at same contrast agent recited by the instant claims as an active agent for the screening of colon cancer, it has the same properties. Therefore, instant claims are met by the prior teaching.


    PNG
    media_image1.png
    326
    904
    media_image1.png
    Greyscale

as an intermediate product and while Martinez teaches preparation of 

    PNG
    media_image2.png
    501
    634
    media_image2.png
    Greyscale
. It would have obvious to combine the teaching of Martinez and Rao by reacting intermediate compound (9)

    PNG
    media_image3.png
    223
    322
    media_image3.png
    Greyscale
 with 

    PNG
    media_image4.png
    312
    809
    media_image4.png
    Greyscale
via a copper(I)-catalyzed azide-alkyen cycloaddition reaction to arrive at instantly claimed contrast agent
    PNG
    media_image5.png
    82
    251
    media_image5.png
    Greyscale
, whererin R is 

    PNG
    media_image6.png
    190
    524
    media_image6.png
    Greyscale
since both prior art references utilizes similar intermediate and reaction conditions.
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618